Citation Nr: 0125716	
Decision Date: 11/01/01    Archive Date: 11/13/01

DOCKET NO.  99-21 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to payment of a nonservice-connected death burial 
allowance.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1954.  He died in May 1999.  The appellant is the 
veteran's surviving spouse.

This appeal arose from an August 1999 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  In March 2000, the appellant testified at 
a personal hearing at the RO.

The appellant had also requested to appear before a Member of 
the Board of Veterans' Appeals (Board) at a Travel Board 
hearing at the RO.  Such a hearing was scheduled for June 
2001.  However, she indicated, through her representative, 
that she would be unavailable for this hearing.  The hearing 
was re-scheduled for September 17, 2001; however, she failed 
to report for this hearing.  Therefore, it is found that the 
appellant has been provided every reasonable opportunity to 
appear for the requested Travel Board hearing, no further 
attempts to schedule this hearing are necessary.

The Board notes that in her Substantive Appeal, dated in 
September 1999, the appellant appears to be challenging the 
fact that service connection was not established for the 
veteran's cause of death (noted on the death certificate as 
cardiac arrest due to ventricular fibrillation due to 
aspiration as a consequence of a cerebrovascular accident).  
However, on the VA Form 21-534, dated in October 1999, she 
specifically stated that she was not claiming that the 
veteran's cause of death was due to his service.  Thus, it 
does not appear that the appellant was seeking to raise a 
claim for service connection for the cause of the veteran's 
death.  Therefore, the Board finds no reason to refer this 
issue to the RO for action.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In the October 2001 Informal 
Hearing Presentation, the appellant's representative appears 
to be arguing that an inferred claim for service connection 
for tinnitus, based on the October 1998 VA examination, was 
pending at the time of the veteran's death.  However, this 
issue has never been adjudicated by the RO; since it appears 
to be inextricably intertwined with the issue on appeal, the 
Board finds that it must be adjudicated prior to a final 
determination of the issue on appeal.  See Parker v. Brown, 7 
Vet. App. 116 (1994); Babchak v. Principi, 3 Vet. App. 466 
(1992); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should review the claims file 
and determine whether there was an 
inferred claim for service connection for 
tinnitus pending at the date of the 
veteran's death, for the purpose of 
entitlement to accrued benefits.  If so, 
the RO should further consider this issue.

3.  If a claim for service connection for 
tinnitus, for accrued benefits purposes, 
is found to have been pending at the date 
of the veteran's death and is denied, the 
RO should properly notify the appellant 
and inform her of her appellate rights.

4.  The RO should then readjudicate the 
appellant's claim for nonservice-connected 
burial benefits.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


